DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 04 January 2021. The references have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein  providing an electronic control unit (ECU) at the vehicle, the ECU comprising a processor operable to process outputs of the vehicular radar; transmitting signals via the first and second calibrating radars at the transmitting locations; moving the vehicle along the vehicle assembly line to the vehicle calibration location at the end of line portion of the vehicle assembly line; with the vehicle at the vehicle calibration location, receiving, via the plurality of radar receivers of the vehicular radar disposed at the vehicle, the transmitted signals transmitted by the first and second calibrating radars; responsive to the plurality of radar receivers receiving the transmitted signals transmitted by the first and second calibrating radars, generating an output via the vehicular radar; processing at the ECU the output of the vehicular radar; and responsive to processing at the ECU of the output of the vehicular radar, determining misalignment of the vehicular radar at the vehicle; 
Referring to Claim 10, the prior art of record does not disclose nor suggest it be an obvious modification wherein the ECU comprising a processor operable to process outputs of the vehicular radar; transmitting signals via the first and second calibrating radars at the transmitting locations; moving the vehicle along the vehicle assembly line to the vehicle calibration location at the end of line portion of the vehicle assembly line; wherein, at least when the vehicle is at the vehicle calibration location, the vehicular radar is operated in a passive mode, and wherein the plurality of radar transmitters of the vehicular radar do not transmit radio signals when the vehicular radar is operating in the passive mode; with the vehicle at the vehicle calibration location, receiving, via the plurality of radar receivers of the vehicular radar disposed at the vehicle, the transmitted signals transmitted by the first and second calibrating radars; responsive to the plurality of radar receivers receiving the transmitted signals transmitted by the first and second calibrating radars, generating an output via the vehicular radar; processing at the ECU the output of the vehicular radar; and 9 37494871.1responsive to processing at the ECU of the output of the vehicular radar, determining rotational misalignment of the vehicular radar at the vehicle; 	Referring to Claim 15, the prior art of record does not disclose nor suggest it be an obvious modification wherein the first and second known locations are at opposite sides of a projected path of travel of the vehicle when the vehicle is at the vehicle calibration location; 10 37494871.1moving a vehicle along the vehicle assembly line, wherein the vehicle includes a vehicular radar disposed at the vehicle and operable to sense exterior of the vehicle, and wherein the vehicular radar comprises a plurality of radar transmitters operable to transmit radio signals and a plurality of radar receivers operable to receive radio signals; providing an electronic control unit (ECU) at the vehicle, the ECU comprising a processor operable to process outputs of the vehicular radar; transmitting signals via the first and second calibrating radars at the transmitting locations; moving the vehicle along the vehicle assembly line to the vehicle calibration location at the end of line portion of the vehicle assembly line; with the vehicle at the vehicle calibration location, receiving, via the plurality of radar receivers of the vehicular radar disposed at the vehicle, the transmitted signals transmitted by the first and second calibrating radars; responsive to the plurality of radar receivers receiving the transmitted signals transmitted by the first and second calibrating radars, generating an output via the vehicular radar; processing at the ECU the output of the vehicular radar; and responsive to processing at the ECU of the output of the vehicular radar, determining rotational misalignment of the vehicular radar at the vehicle.
Claims 2-9, 11-14 and 16-20 are dependent on Claims 1, 10 and 15 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPubs 2018/0203097, 2018/0052223, 2016/0334511, 2013/0088382, 2011/0285571 and US Pat. 6,437,731 are considered to be the most relevant prior art for the claims. The references disclose methods for calibration, however, they only disclose older methods of using reflector targets and not calibration radar transmitters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WHITNEY MOORE/Primary Examiner, Art Unit 3646